On a rehearing, the following opinion was delivered by Baldwin, J
Terry, C. J. concurring:
In this ease a rehearing was granted.' An opinion was rendered by Mr. Justice Burnett, and concurred in. We think, on a re-examination, that this opinion is correct on the proposition before the Court; but that it is not necessary to express any opinion as to the necessity of recording mining claims. That question is reserved. With this qualification, we adopt that opinion, and the result of it, as the judgment of the Court.
Ordered accordingly.